DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 3-13, and 15-22 have been examined.
WITHDRAWAL OF ALLOWANCE
The indicated allowability of claims 1, 3-13, and 15-22 is/are withdrawn in view of the new ground of rejection under 35 U.S.C. 102 and 35 U.S.C. 103.  Rejections based on the newly cited ground of rejection under 35 U.S.C. 102 and 35 U.S.C. 103 follow.
Claim Objections
Claims 1, 3-13, and 15-22 are objected to because of the following informalities:   Current claim limitations discloses “a first transport module”, “a second transport module”, while specification discloses “a first module”, “a second module”.  Appropriate correction is required.
Claim.3 is objected to because of the following informalities:   Current claim 3 discloses “…a velocity of the first module, an acceleration…”, needs to be updated with “…a velocity of the first transport module, an acceleration…”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “…to switch to a more autonomous driving mode”, It is unclear what it means by a more autonomous driving mode, and also there were no previous mention of any kind of driving mode related to a first transport module or a second transport module or discloses that either one or both were in regular driving mode or autonomous driving mode. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 13, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Clarke (US9150220B2).
Claim.1 Clarke discloses a modular transportation system (see at least Abstract, systems and methods use cameras to provide autonomous navigation features) comprising: a first transport module to transport a first payload (see at least fig.16A-16D, element 220b is a leading vehicle, p262-263, leading vehicle 200b); a second transport module to transport a second payload (see at least fig.16A-16D, element 200a is a primary vehicle, p262-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a), where the second transport module is virtually coupled to the first transport module (see at least fig.16A-16D, element 200a is a primary vehicle, p262-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a are not mechanically attached to each other, fig.18, step 1850 through step 1870, the primary/trailing vehicle 200a detecting leading vehicle 200b and then mimicking/following the actions of the leading vehicle 200b is considered virtually coupling the primary/trailing vehicle 2001 to the leading vehicle 200b); and a virtual coupling controller (see at least fig.1, p89, system 100 may include a processing unit 110, p90) configured to determine a target orientation of the second transport module relative to the first transport module (see at least fig.16A-16D, element 200a is a primary vehicle, p262-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a are not mechanically attached to each other, fig.18, step 1850 through step 1870, the primary/trailing vehicle 200a detecting leading vehicle 200b and then mimicking/following the actions of the leading vehicle 200b is considered virtually coupling the primary/trailing vehicle 2001 to the leading vehicle 200b, p273-274, processing unit 110 may execute action response module 1706 to cause primary vehicle 200a to mimic the one or more actions of leading vehicle 200b determined at step 1850, for example, processing unit 110 may transmit electronic signals (e.g., via a CAN bus) to throttling system 220, braking system 230, and/or steering system 240 of primary vehicle 200a to trigger a turn, lane shift, change in speed and/or change in direction of primary vehicle 200a), and position the second transport module in the target orientation(see at least fig.16A-16D, element 200a is a primary vehicle, p262-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a are not mechanically attached to each other, fig.18, step 1850 through step 1870, the primary/trailing vehicle 200a detecting leading vehicle 200b and then mimicking/following the actions of the leading vehicle 200b is considered virtually coupling the primary/trailing vehicle 2001 to the leading vehicle 200b).
Claim.9 Clarke disclose where in the first transport module is a lead transport module and comprises a driver's cab, and at least the second transport module is a follower transport module (see at least fig.16A-16D, element 200a is a primary vehicle, p261-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a are not mechanically attached to each other, fig.18, step 1850 through step 1870, the primary/trailing vehicle 200a detecting leading vehicle 200b and then mimicking/following the actions of the leading vehicle 200b is considered virtually coupling the primary/trailing vehicle 2001 to the leading vehicle 200b, p273-274, processing unit 110 may execute action response module 1706 to cause primary vehicle 200a to mimic the one or more actions of leading vehicle 200b determined at step 1850, for example, processing unit 110 may transmit electronic signals (e.g., via a CAN bus) to throttling system 220, braking system 230, and/or steering system 240 of primary vehicle 200a to trigger a turn, lane shift, change in speed and/or change in direction of primary vehicle 200a, p188).
Claim.13 Clarke discloses a method for transporting a payload (see at least Abstract, systems and methods use cameras to provide autonomous navigation features), the method comprising: virtually coupling, by a virtual coupling controller (see at least fig.1, p89, system 100 may include a processing unit 110, p90), a first transport module (see at least fig.16A-16D, element 220b is a leading vehicle, p262-263, leading vehicle 200b) to a second transport module (see at least fig.16A-16D, element 200a is a primary vehicle, p262-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a), where the first transport module transports a first payload, and the second transport module transports a second payload (see at least fig.16A-16D, element 200a is a primary vehicle, p262-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a are not mechanically attached to each other, fig.18, step 1850 through step 1870, the primary/trailing vehicle 200a detecting leading vehicle 200b and then mimicking/following the actions of the leading vehicle 200b is considered virtually coupling the primary/trailing vehicle 2001 to the leading vehicle 200b); determining, by the virtual coupling controller (see at least fig.1, p89, system 100 may include a processing unit 110, p90), a target orientation of the second transport module relative to the first transport module (see at least fig.16A-16D, element 200a is a primary vehicle, p262-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a are not mechanically attached to each other, fig.18, step 1850 through step 1870, the primary/trailing vehicle 200a detecting leading vehicle 200b and then mimicking/following the actions of the leading vehicle 200b is considered virtually coupling the primary/trailing vehicle 2001 to the leading vehicle 200b, p273-274, processing unit 110 may execute action response module 1706 to cause primary vehicle 200a to mimic the one or more actions of leading vehicle 200b determined at step 1850, for example, processing unit 110 may transmit electronic signals (e.g., via a CAN bus) to throttling system 220, braking system 230, and/or steering system 240 of primary vehicle 200a to trigger a turn, lane shift, change in speed and/or change in direction of primary vehicle 200a), where the target orientation is based on one or more of a velocity of the first transport module, an acceleration of the first transport module a vector between the first transport module and the second transport module, and a rate of change of the vector between the first transport module and the second transport module (see at least fig.16A-16D, element 200a is a primary vehicle, p261-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a are not mechanically attached to each other, fig.18, step 1850 through step 1870, the primary/trailing vehicle 200a detecting leading vehicle 200b and then mimicking/following the actions of the leading vehicle 200b is considered virtually coupling the primary/trailing vehicle 2001 to the leading vehicle 200b, p273-274, processing unit 110 may execute action response module 1706 to cause primary vehicle 200a to mimic the one or more actions of leading vehicle 200b determined at step 1850, for example, processing unit 110 may transmit electronic signals (e.g., via a CAN bus) to throttling system 220, braking system 230, and/or steering system 240 of primary vehicle 200a to trigger a turn, lane shift, change in speed and/or change in direction of primary vehicle 200a, p188); and positioning the second transport module in the target orientation (see at least fig.16A-16D, element 200a is a primary vehicle, p262-263, primary vehicle 200a may be trailing leading vehicle 200b while traveling in the same lane of road 1600a are not mechanically attached to each other, fig.18, step 1850 through step 1870, the primary/trailing vehicle 200a detecting leading vehicle 200b and then mimicking/following the actions of the leading vehicle 200b is considered virtually coupling the primary/trailing vehicle 2001 to the leading vehicle 200b).
Claim.21 Clarke disclose where the second transport module is configured to switch to a more autonomous driving mode when an interruption of the virtual coupling of the first transport module and the second transport module occurs (see at least p5, a fully autonomous vehicle that is capable of navigating on roadways is on the horizon, an autonomous vehicle may be able to identify its environment and navigate without input from a human operator, autonomous vehicles may also take into account a variety of factors and make appropriate decisions based on those factors to safety and accurately reach an intended destination, p133).
	Claim.22 Clarke disclose where the second transport module utilizes at least one of a cameras, radar, or one or more lidar sensors to attempt to track the first transport module during the interruption of the virtual coupling (see at least fig. 2A-2D, 16A-16D, p99, image capture devices 122, 124 an 126 may each include any type of device suitable for capturing at least one image from an environment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (US9150220B2) as applied to claim 1, 13 above, and further in view of Jacobsen (US20140246257A1).
	Claim.3 Clarke does not disclose where the target orientation is based on one or more of: a velocity of the first transport module, an acceleration of the first transport module, a vector between the first transport module and the second transport module, and a rate of change of the vector between the first transport module and the second transport module.
Jacobsen discloses where the target orientation is based on one or more of: a velocity of the first transport module, an acceleration of the first transport module, a vector between the first transport module and the second transport module, and a rate of change of the vector between the first transport module and the second transport module (see at least fig.16, p43, a transport module may be equipped with various types of sensors that monitor its position, location, orientation, etc., the position, location, orientation, etc. of an adjacent transport module or other transport modules, the low-profile transport vehicles is able to collect all of the information from these sensors and provide coordinated operation between the individual transport modules  within the operating environment, the information collected can be used to achieve and maintain an optimal operating position for a given operating condition or environment, p99-100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include where the target orientation is based on one or more of: a velocity of the first transport module, an acceleration of the first transport module, a vector between the first transport module and the second transport module, and a rate of change of the vector between the first transport module and the second transport module by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.4 Clarke does not disclose further comprising a first position detection device to transmit a first position of the first transport module of the first transport module to the virtual coupling controller, where the virtual coupling controller determines an actual orientation of the second transport module relative to the first transport module, based on the first position.
Jacobsen discloses further comprising a first position detection device to transmit a first position of the first transport module of the first transport module to the virtual coupling controller, where the virtual coupling controller determines an actual orientation of the second transport module relative to the first transport module, based on the first position (see at least fig.16, p43, a transport module may be equipped with various types of sensors that monitor its position, location, orientation, etc., the position, location, orientation, etc. of an adjacent transport module or other transport modules, the low-profile transport vehicles is able to collect all of the information from these sensors and provide coordinated operation between the individual transport modules  within the operating environment, the information collected can be used to achieve and maintain an optimal operating position for a given operating condition or environment, p99-100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising a first position detection device to transmit a first position of the first transport module of the first transport module to the virtual coupling controller, where the virtual coupling controller determines an actual orientation of the second transport module relative to the first transport module, based on the first position by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.5 Clarke does not disclose where the first position is relative to a second position of the second transport module.
Jacobsen discloses where the first position is relative to a second position of the second transport module (see at least p47, the coupling assemblage may comprise a high torque design capable of fixing one transport module in a position relative to an adjacent transport module for a given time).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include where the first position is relative to a second position of the second transport module by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.6 Clarke does not disclose further comprising a first motor to move the second transport module based on a first control signal control signal output from the virtual coupling controller, where the virtual coupling controller determines the first control signal based on a difference between the target orientation and the actual orientation.
Jacobsen discloses further comprising a first motor to move the second transport module based on a first control signal control signal output from the virtual coupling controller, where the virtual coupling controller determines the first control signal based on a difference between the target orientation and the actual orientation (see at least fig.16, p43, a transport module may be equipped with various types of sensors that monitor its position, location, orientation, etc., the position, location, orientation, etc. of an adjacent transport module or other transport modules, the low-profile transport vehicles is able to collect all of the information from these sensors and provide coordinated operation between the individual transport modules  within the operating environment, the information collected can be used to achieve and maintain an optimal operating position for a given operating condition or environment, p47-49,  p99).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising a first motor to move the second transport module based on a first control signal control signal output from the virtual coupling controller, where the virtual coupling controller determines the first control signal based on a difference between the target orientation and the actual orientation by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.7 Clarke does not disclose further comprising a second motor to move the second transport module, where the difference is an error vector comprising a first dimension and a second dimension, the virtual coupling controller outputs a second control signal to the second motor, the first control signal is based on a magnitude of the error vector in the first dimension, and the second control signal is based on the magnitude of the error vector in the second dimension.
Jacobsen discloses further comprising a second motor to move the second transport module (see at least p54-58, the combination mobility and propulsion system further comprise a motor supported on each transport module to provide power to the drive wheel to provide positive or powered propulsion or locomotion), where the difference is an error vector comprising a first dimension and a second dimension (see at least p47, the orientation and positioning of the individual transport modules may be specifically controlled to enable the low-profile transport vehicle to achieve the most optimal operating configuration for traveling along a particular path, p68), the virtual coupling controller outputs a second control signal to the second motor (see at least p47, the orientation and positioning of the individual transport modules may be specifically controlled to enable the low-profile transport vehicle to achieve the most optimal operating configuration for traveling along a particular path, p54-58, p68), the first control signal is based on a magnitude of the error vector in the first dimension, and the second control signal is based on the magnitude of the error vector in the second dimension (see at least p47, the orientation and positioning of the individual transport modules may be specifically controlled to enable the low-profile transport vehicle to achieve the most optimal operating configuration for traveling along a particular path, p54-58, p68).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising a second motor to move the second transport module, where the difference is an error vector comprising a first dimension and a second dimension, the virtual coupling controller outputs a second control signal to the second motor, the first control signal is based on a magnitude of the error vector in the first dimension, and the second control signal is based on the magnitude of the error vector in the second dimension by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).

	Claim.8 Clarke does not disclose further comprising a second position detection device to transmit a second position of the second transport module to the virtual coupling controller, where the first position detection device is located in the first transport module, the second position detection device is located in the second transport module, and the virtual coupling controller determines the actual orientation based on a difference between the first position and the second position.
Jacobsen discloses further comprising a second position detection device to transmit a second position of the second transport module to the virtual coupling controller, where the first position detection device is located in the first transport module, the second position detection device is located in the second transport module, and the virtual coupling controller determines the actual orientation based on a difference between the first position and the second position (see at least fig.16, p43, a transport module may be equipped with various types of sensors that monitor its position, location, orientation, etc., the position, location, orientation, etc. of an adjacent transport module or other transport modules, the low-profile transport vehicles is able to collect all of the information from these sensors and provide coordinated operation between the individual transport modules  within the operating environment, the information collected can be used to achieve and maintain an optimal operating position for a given operating condition or environment, p47-49,  p99-100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising a second position detection device to transmit a second position of the second transport module to the virtual coupling controller, where the first position detection device is located in the first transport module, the second position detection device is located in the second transport module, and the virtual coupling controller determines the actual orientation based on a difference between the first position and the second position by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	

	Claim.10 Clarke does not disclose where the second transport module comprises a plurality of wheels, where each wheel receives an independent amount of torque.
Jacobsen discloses where the second transport module comprises a plurality of wheels, where each wheel receives an independent amount of torque (see at least p47, a high torque coupling assemblage, the orientation and positioning of the individual transport modules, p55-58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include where the second transport module comprises a plurality of wheels, where each wheel receives an independent amount of torque by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.11 Clarke does not disclose further comprising a virtual coupling controller to determine a target orientation of the second transport module relative to the first transport module, and control a position of the second transport module to maintain the second transport module in the target orientation by controlling the amount of torque provided to each wheel.
Jacobsen discloses further comprising a virtual coupling controller to determine a target orientation of the second transport module relative to the first transport module, and control a position of the second transport module to maintain the second transport module in the target orientation by controlling the amount of torque provided to each wheel (see at least p47, a high torque coupling assemblage, the orientation and positioning of the individual transport modules, p55-58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising a virtual coupling controller to determine a target orientation of the second transport module relative to the first transport module, and control a position of the second transport module to maintain the second transport module in the target orientation by controlling the amount of torque provided to each wheel by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.12 Clarke does not disclose further comprising a power source and a power storage device, where the power storage device is coupled to the power source in response to the first transport module stopping at a predetermined stopping point.
Jacobsen discloses further comprising a power source and a power storage device, where the power storage device is coupled to the power source in response to the first transport module stopping at a predetermined stopping point (see at least p42, a payload module can be configured as a power payload module and/or a battery recharge payload module, p92).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising a power source and a power storage device, where the power storage device is coupled to the power source in response to the first transport module stopping at a predetermined stopping point by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.15 Clarke does not disclose further comprising transmitting a first position of the first transport module to the virtual coupling controller using a first position detection device.
Jacobsen discloses further comprising transmitting a first position of the first transport module to the virtual coupling controller using a first position detection device (see at least fig.16, p43, a transport module may be equipped with various types of sensors that monitor its position, location, orientation, etc., the position, location, orientation, etc. of an adjacent transport module or other transport modules, the low-profile transport vehicles is able to collect all of the information from these sensors and provide coordinated operation between the individual transport modules  within the operating environment, the information collected can be used to achieve and maintain an optimal operating position for a given operating condition or environment, p99-100).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising transmitting a first position of the first transport module to the virtual coupling controller using a first position detection device by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.16 Clarke does not disclose further comprising transmitting a second position of the second transport module to the virtual coupling controller, using a second position detection device where the virtual coupling controller determines the actual orientation based on a difference between the first position and the second position.
Jacobsen discloses further comprising transmitting a second position of the second transport module to the virtual coupling controller, using a second position detection device where the virtual coupling controller determines the actual orientation based on a difference between the first position and the second position (see at least fig.16, p43, a transport module may be equipped with various types of sensors that monitor its position, location, orientation, etc., the position, location, orientation, etc. of an adjacent transport module or other transport modules, the low-profile transport vehicles is able to collect all of the information from these sensors and provide coordinated operation between the individual transport modules  within the operating environment, the information collected can be used to achieve and maintain an optimal operating position for a given operating condition or environment, p47-49,  p99).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising transmitting a second position of the second transport module to the virtual coupling controller, using a second position detection device where the virtual coupling controller determines the actual orientation based on a difference between the first position and the second position by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).

	Claim.17 Clarke does not disclose further comprising moving, with a first motor, the second transport module, based on a first control signal output from the virtual coupling controller where the virtual coupling controller determines the first signal based on a difference between the target orientation and an actual orientation.
Jacobsen discloses further comprising moving, with a first motor, the second transport module, based on a first control signal output from the virtual coupling controller where the virtual coupling controller determines the first signal based on a difference between the target orientation and an actual orientation (see at least fig.16, p43, a transport module may be equipped with various types of sensors that monitor its position, location, orientation, etc., the position, location, orientation, etc. of an adjacent transport module or other transport modules, the low-profile transport vehicles is able to collect all of the information from these sensors and provide coordinated operation between the individual transport modules  within the operating environment, the information collected can be used to achieve and maintain an optimal operating position for a given operating condition or environment, p47-49,  p99).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising moving, with a first motor, the second transport module, based on a first control signal output from the virtual coupling controller where the virtual coupling controller determines the first signal based on a difference between the target orientation and an actual orientation by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.18 Clarke does not disclose further comprising moving, with a second motor, the second transport module based on an error vector comprising a first dimension and a second dimension, where the virtual coupling controller outputs a second control signal to the second motor, the first control signal is based on a magnitude of the error vector in the first dimension, and the second control signal is based on the magnitude of the error vector in the second dimension.
Jacobsen discloses further comprising moving, with a second motor, the second transport module (see at least p54-58, the combination mobility and propulsion system further comprise a motor supported on each transport module to provide power to the drive wheel to provide positive or powered propulsion or locomotion) based on an error vector comprising a first dimension and a second dimension (see at least p47, the orientation and positioning of the individual transport modules may be specifically controlled to enable the low-profile transport vehicle to achieve the most optimal operating configuration for traveling along a particular path, p68), where the virtual coupling controller outputs a second control signal to the second motor, the first control signal is based on a magnitude of the error vector in the first dimension(see at least p47, the orientation and positioning of the individual transport modules may be specifically controlled to enable the low-profile transport vehicle to achieve the most optimal operating configuration for traveling along a particular path, p54-58, p68), and the second control signal is based on the magnitude of the error vector in the second dimension (see at least p47, the orientation and positioning of the individual transport modules may be specifically controlled to enable the low-profile transport vehicle to achieve the most optimal operating configuration for traveling along a particular path, p54-58, p68).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include further comprising moving, with a second motor, the second transport module based on an error vector comprising a first dimension and a second dimension, where the virtual coupling controller outputs a second control signal to the second motor, the first control signal is based on a magnitude of the error vector in the first dimension, and the second control signal is based on the magnitude of the error vector in the second dimension by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).

	Claim.19 Clarke does not disclose where each of the first transport module and the second transport module  comprises a plurality of wheels, where each wheel receives an independent amount of torque.
Jacobsen discloses where each of the first transport module and the second transport module  comprises a plurality of wheels, where each wheel receives an independent amount of torque (see at least p47, the coupling assemblage may comprise a high torque design capable of fixing one transport module in a position relative to an adjacent transport module for a given time, p55-58).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include where each of the first transport module and the second transport module  comprises a plurality of wheels, where each wheel receives an independent amount of torque by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Claim.20 Clarke does not disclose where at least one of the first transport module and the second transport module comprises a rechargeable electric motor.
Jacobsen discloses where at least one of the first transport module and the second transport module comprises a rechargeable electric motor (see at least p40, recharge the batteries).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Clarke to include where at least one of the first transport module and the second transport module comprises a rechargeable electric motor by Jacobsen in order to provide a coordinating operating mode of said first and second transport modules (see Jacobsen’s p6).
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662